Case 1:12-cv-01466-ALC Document 36-21 Filed 08/26/19 Page 1 of 3

 

 

 
Case 1:12-cv-01466-ALC Document 36-21 Filed 08/26/19 Page 2 of 3

47/61/2889 19:12 2038382466 J&R

TH

 

Dir

PAGE 64

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J & R Rey Electric lnvolea No. 0405-97
44-11 SDCTYFIFTH STREET
WOODSIDE, N.Y. 11377
(648)2 10-7205 fax (203)636-2465
Cuptomer
Nemes SCHLESINGER ELECTRIC CO. Date 1/20/08
Addrezs 664 BERGEN STREET Onder Mo. Z8WARD
City BROOKLYN State N.Y. = ZIP 11236 Requisition eo7 WEEK 4
Phone Job # O8O5
Hours Description Pay Rete Tote! Pay
GUDDEMI, J S774.D1
OVERHEAD 5% $38.75
Ne
s
' tbe ub Tosteed $913.63
@
oO
Oo TOTAL $813.68

 

 

 

 

 

 

 
Case 1:12-cv-01466-ALC Document 36-21 Filed 08/26/19 Page 3 of 3

67/81/2809 19:12 2038382466 Ja@R, PAGE 63

Jd Er KK SK? ey Elsabnia C ontractors, Gna.

4471 SIXTY-FIFTH ST.
WOODSIDE, NY 11377
M8) 210-7285 * FAX (204) 835-2466

January 24, 2008
Schlesinger Electric Co,
664 Bergen Street
Brooklyn, N. Y. 11238
Att: Jacob Levita
Ref; Weekly Payments to Mr. Gudemmi
Gentlemen:
J&R Rey Elecuic has been making weckly payments for payroll to Mr. Gudemmi
since 2006 as directed by Mr. Solomon and Mr. Levita.
J&R Rey Electric had been reimbursed for most of these payrolls,
To date there are open invoices for Mr. Guderami in the amount of $4000.88.
There seems to be a disagreement between Mr. Solomon and Mr. Levita and
no reimbursement has been made to J&R Rey Electric.
T&R Rey Electric is therefore discontinuing these payroll payments 2s of the
last invoice number 97 WEEK 4.
No payments will be made any longer until full payment is made for the open

Very truly yours,

 

cc: Mr. R. Solomon
co: Mr. J. Gudernmni

 
